Clayton Greene Jr., Senior Judge
UPON CONSIDERATION of the Application to Resign from the Practice of Law of John Anthony Koment and the response of Bar Counsel thereto, it is this 24th day of April, 2019;
*218ORDERED, that the resignation of John Anthony Koment from the Bar of the State of Maryland is hereby accepted; and it is further
ORDERED, that the Clerk of this Court shall remove the name John Anthony Koment from the register of attorneys in the Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State.